Citation Nr: 0307928	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee instability, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease, right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than October 30, 
2000 for the award of service connection for right knee 
instability.

4.  Entitlement to an effective date earlier than October 30, 
2000 for the award of service connection for degenerative 
joint disease, right knee.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which granted service connection 
for right knee instability and assigned a 30 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257; assigned separate 10 percent disability rating for 
degenerative joint disease of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260; and assigned a effective 
date of October 30, 2000 for service connection.

Other issues

The Board may only exercise jurisdiction over an issue after 
a veteran has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9) after a SOC is issued by 
VA]; see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  

The record shows that the veteran's claim for an increased 
disability rating for a service-connected lumbar spine 
disorder was adjudicated by the RO in June 2002.  A notice of 
disagreement (NOD) was filed in July 2002 and a statement of 
the case (SOC) was issued in November 2002.  The veteran has 
not, to the Board's knowledge, perfected an appeal as to that 
issue by filing a substantive appeal or equivalent document.  
That issue, therefore, is not presently before the Board.  

In a rating decision dated August 12, 2002, entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities was granted.   The veteran and 
his attorney were notified of that grant by letter and of his 
appeal rights  from the RO dated August 21, 2002.  To the 
Board's knowledge, they have not since indicated disagreement 
with that decision.

An August 2002 claim of entitlement to service connection for 
a heart disorder has not to the Board's knowledge been 
adjudicated by the RO.  That issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has refused without good cause or adequate 
reason to report for a VA joints examination scheduled in 
April 2002.

2.  There is insufficient evidence upon which to render an 
informed decision as to the issue of entitlement to increased 
ratings for the veteran's service-connected right knee 
disabilities, and the veteran has thwarted the VA's attempts 
to assist him in developing these claims.

3.  Service connection for a right knee disorder was denied 
by rating decision in February 1996.  The veteran did not 
appeal this decision within the time allowed by law and 
regulations.

4.  The date of receipt of the veteran's reopened claim for 
service connection for a right knee disorder was October 30, 
2000.


5.  In June 2001, the RO granted service connection for right 
knee instability and degenerative joint disease of the right 
knee, and assigned a 30 percent rating for the instability 
and a 10 percent rating for a degenerative joint disease 
effective from October 30, 2000, the date of receipt of the 
reopened claim.

6.  There is no evidence showing that any communication or 
action from the veteran, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted to the VA between the time his claim was denied in 
February 1996 and when his most recent claim to reopen was 
received at the RO on October 30, 2000, that could reasonably 
be interpreted as reflecting an intent to file for service 
connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The veteran's claims seeking increased evaluations for 
his right knee disabilities (right knee instability and 
degenerative joint disease) are denied due to his failure to 
report, without good cause, for a VA joints compensation 
examination scheduled on April 11, 2002.  38 C.F.R. §§ 3.158, 
3.655 (2002).

2.  The effective date for service connection for right knee 
instability and for degenerative joint disease of the right 
knee is October 30, 2000, the date the veteran's request to 
reopen the claim was received by VA.  38 U.S.C.A. § 5110 
(West Supp. 2002); 38 C.F.R. §§ 3.400(q)(1)(ii) and (r) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


Additional "issues"

Before proceeding further, the Board notes that in addition 
to the issues listed on the title page, in various 
correspondence the veteran's attorney has set forth what he 
styles "issues" but which amount to argument pertaining to 
the RO's development of the case.  Although the veteran is 
free to raise such matters for consideration by the Board, 
they are not in and of themselves "issues" subject of 
separate adjudication by the Board.

The Secretary of VA, and by legal extension the Board, shall 
decide all questions of law and fact necessary to a decision 
under a law that affects the provision of benefits to 
veterans.  See 38 U.S.C.A. §§ 511, 7104(a).  A "decision" 
is defined as "the resolution of all questions of law and 
fact that affect the provision of benefits."  See Conary v. 
Derwinski, 3 Vet. App. 109, 112 (1992).  All questions of law 
and fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits to veterans or their 
dependents or survivors shall be subject to review on appeal 
to the Board.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.

On a VA Form 9 dated and received in June 2002, the veteran's 
attorney listed as issues "Inadequate Statement of the 
Case" and "Entitlement to a Supplemental Statement of the 
Case."  Examination of the June 2002 SOC shows that it 
complied with the requirements of a statement of the case 
outlined in 38 C.F.R. § 19.29.  In this regard, it summarized 
the evidence related to the issues with which the veteran had 
expressed disagreement.  In addition, it set out and provided 
citations to relevant regulations, including those pertaining 
to earlier effective dates, increased rating claims and 
reasonable doubt.  It also set out the diagnostic criteria 
for increased ratings for each of the veteran's service-
connected right knee disabilities.  In addition, a subsequent 
statement of the case issued in July 2002 specifically 
detailed the RO's explanation for denying earlier effective 
dates for the ratings presently assigned for the right knee 
disabilities.  The RO has therefore explained the basis of 
its denial for each of the veteran's claims.  There is no 
inadequacy in these statements of the case as they comply 
fully with the provisions of 38 C.F.R. § 19.29.

As to the matter of "entitlement to a supplemental statement 
of the case", the veteran's attorney furnished no reasons 
why a supplemental case (SSOC) was needed.  Upon review, the 
Board observes that it appears the RO did not find that 
additional VA outpatient treatment reports received in August 
2002 to be pertinent medical evidence pertaining to the 
issues on appeal within the meaning of 38 C.F.R. § 19.31(b), 
and therefore did not see fit to issue a supplemental 
statement of the case.  The Board agrees; the additional 
evidence did not warrant the issuance of a SSOC.  Although 
the treatment records indicated that the veteran's knee was 
fitted with a brace, the veteran was already assigned the 
maximum disability rating permitted under the relevant 
diagnostic code, 30 percent under Diagnostic Code 5257.  The 
RO was fully within its authority to conclude that issuance 
of a supplemental statement of the case was not necessary 
under such circumstances.  The veteran's attorney has not 
furnished cogent argument to the contrary.

Whether the RO has fulfilled VA's duty to assist the veteran 
in substantiating his claims may be relevant in determining 
whether a legitimate issue is ripe for review by the Board.  
Cf. 38 C.F.R. § 19.9 (2002).  Resolution of questions 
concerning procedural matter and evidentiary development in a 
case amounts to disposing of matters preliminary to 
adjudication of the claim and does not represent "the 
resolution of all questions of law and fact that affect the 
provision of benefits."  Conary, 3 Vet. App. at 112.  The 
attorney's arguments pertaining to development of the 
evidence do not, therefore, constitute justiciable "issues" 
to be adjudicated by the Board.

In summary, for reasons articulated above, the Board has 
determined that the issues on appeal are as stated on the 
title page of this decision.  The so-called "issues" raised 
by the veteran through his attorney amount to contentions 
concerning matters such as due process and alleged inadequate 
development of the case.  The veteran has every right to 
raise such contentions, but as explained above they are not 
issues and will not be adjudicated as such by the Board.  To 
the extent that the veteran's contentions have not already 
been addressed by the Board, this will be done where 
appropriate below.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A. Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims seeking entitlement to increased 
ratings and earlier effective dates for his right knee 
disorders are not final and remain pending.  The provisions 
of the VCAA and the implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, with respect to the two earlier effective date 
claims, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal as to an earlier 
effective date is dependent on interpretation of the statutes 
and regulations regarding the effective date of an award of 
service connection.  The issue of whether the veteran is 
entitled to an earlier effective date is dependent upon on 
the documents and evidence received by VA prior to October 
30, 2000.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board hastens to add, however, that the veteran had been 
accorded appropriate due process in connection with the 
earlier effective date claims on appeal.  He has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  In addition, as explained below, it 
appears that even though the VCAA is not applicable to the 
earlier effective date claims, the RO has provided notice 
under the VCAA to the veteran.

Standard of review 

The current standard of review is as follows.  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board will apply this standard in adjudicating the 
veteran's claims.

Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a November 2000 letter, the veteran was informed that an 
examination would be scheduled to evaluate his right knee 
condition, and that if any evidence from him was required, he 
would be notified and given 60 days to submit such evidence.  
In a June 2002 statement of the case, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons why his claims had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claims.

Crucially, the veteran also was informed by the June 2002 SOC 
of VA's duty to obtain evidence on his behalf.  Provisions 
relating to the VCAA were set forth specifically and in 
detail.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e. names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
With respect to the earlier effective date claims, the 
veteran was informed of the VCAA duty-to-notify and duty-to-
assist provisions by the July 2002 SOC.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims on appeal, 
including the relative responsibilities of himself and VA in 
connection therewith.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, to include obtaining a medical 
examination or opinion, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

The veteran's service medical records have been received, as 
have post-service VA and private medical treatment records.  
In addition, the record shows that the veteran was provided 
with VA joints examinations in January 2001 and June 2001.  
All known and available service, private and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend that additional evidence that is pertinent to these 
claims exists and needs to be obtained.

As will be explained in greater detail below, the RO 
attempted to assist the veteran by scheduling another VA 
examination to evaluate his service-connected right knee 
disabilities.  The veteran refused to report for examination.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in the June 2002 Form 9 as well as the July 2002 
Form 9 that he did not want a hearing before the Board.

The Board has thus considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above finds that the development of these claims has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a disposition of the 
appeal.

1.  Entitlement to an increased evaluation for service-
connected right knee instability, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease, right knee, currently 
evaluated as 10 percent disabling.

Factual background

In a decision dated April 28, 1989, the Board denied the 
veteran's claim of entitlement to service connection for a 
right knee disability.  Service connection for a right knee 
disorder was denied by RO rating decision in February 1996 on 
the basis that new and material evidence had not been 
submitted since the Board's April 1989 decision.  The veteran 
was informed of the RO's decision by letter dated February 
23, 1996.  He did not express disagreement with that 
decision.  

On October 30, 2000, the veteran requested that his claim be 
reopened.  Service connection for right knee instability and 
degenerative joint disease of the right knee was granted by 
rating decision in June 2001.  Disability evaluations of 
30 percent and 10 percent, respectively, were assigned for 
the right knee instability and the degenerative joint 
disease, effective from the date of claim, October 30, 2000.      
The claim was reopened and granted based essentially on the 
clinical findings made on VA joints examinations conducted in 
January 2001 and June 2001.

The veteran subsequently perfected the appeals now before the 
Board as to the issues of entitlement to increased ratings 
for the right knee disabilities and entitlement to earlier 
effective dates for the award of service connection for these 
disabilities.

Thereafter, the record on appeal also shows that the veteran 
failed to report for a VA joints compensation examination 
scheduled on April 11, 2002.  This examination was scheduled 
for the purpose of determining whether he was entitled to 
increased ratings for his right knee disabilities.  See 
Report of C&P Exam Detail, dated May 20, 2002.  

In prior correspondence received from the veteran's attorney 
in March 2002, the veteran through counsel made it clear that 
he would not report for this examination.  In support of this 
position, the attorney transcribed various statutory, 
regulatory and VA adjudication manual provisions detailing 
the criteria for securing an advisory medical opinion [38 
U.S.C. § 7109(a); 38 C.F.R. § 20.901(d)]; when history 
conforming to accepted medical principles should be given due 
consideration 
[38 C.F.R. 3.304(b)]; when a private examination may be 
accepted for rating purposes [38 C.F.R. § 3.326(b), (c)]; the 
sufficiency of examination reports 
[M21-1, Part IV, Ch. 1, Para. 1.07(a)(6)]; when a non-VA 
medical report cannot be obtained in reasonable time, 
authorizing the scheduling of a VA examination [M21-1, Part 
IV, Ch. 2, Para. 2.09(c)]; and when reexamination should not 
be requested if solely to confirm evidence listed in 38 
C.F.R. § 3.326(c) that is otherwise adequate for rating [M21-
1, Part VI, Ch. 1, Para. 1.13(a)].  The veteran provided, 
through his attorney, the contention that private medical 
examination reports previously submitted were sufficient for 
rating purposes.  The attorney concluded that scheduling the 
veteran for a VA examination was "arbitrary and 
capricious".

Neither the veteran or his attorney have since indicated any 
change in his refusal to report for VA examination of his 
right knee.

Pertinent law and regulations

As noted above, the VCAA and its implementing regulations 
provide that the assistance provided by VA shall include 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Where there is an original compensation claim or a claim for 
increase submitted by a veteran-claimant but medical evidence 
accompanying the claim is not adequate for rating purposes a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a).  Provided that it is 
otherwise adequate for rating purposes, any hospital report 
or any examination report from any government or private 
institution may be accepted for rating a claim without 
further examination.  38 C.F.R. § 3.326(b).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied; 
examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2002); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).

Where evidence requested in connection with an original claim 
or claim for increase is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
See 38 C.F.R. § 3.158(a).  Where a claimant veteran fails 
without adequate reason to respond to an order to report for 
VA examination within one year from the date of request, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158(b).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that the veteran-claimant 
lacked "adequate reason" [see 38 C.F.R. § 3.158(b)], or 
"good cause" [see 38 C.F.R. § 3.655] for failing to report 
for a scheduled examination.

Analysis

It is incumbent upon a claimant to submit to a VA examination 
if he or she is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 
2 Vet. App. 519 (1992).  It is clear that the veteran did not 
have good cause or adequate reason for his failure to report 
for the April 2002 VA joints examination.  Indeed, the 
veteran in this case specifically refused to report this VA 
examination, apparently on the advice of his attorney.

As noted above, the veteran's attorney advised the RO by 
letter in March 2002 that the veteran would not report for 
the scheduled VA joints examination.  In support of this 
position, he transcribed verbatim various law, regulations 
and VA M21-1 manual provisions.  Some of these quotations, 
for instance 38 U.S.C.A. § 7109(a) concerning the Board's 
authority to secure the opinion of an independent medical 
expert, had absolutely noting to do with the matter of the RO 
scheduling an examination for the purpose of evaluating the 
veteran's service-connected knee disabilities. 

The arguments presented by the attorney, without supporting 
discussion, were: 
(1) private examination reports already of record were 
"sufficient for rating purposes"; (2) "the scheduled VA 
compensation and pension examination is arbitrary and 
capricious"; and (3) it was "premature at this time for the 
Regional Office to request VA examinations".  The Board does 
not find these arguments persuasive.  

With respect to the argument that the medical evidence 
already of record was adequate for the RO to adjudicate the 
veteran's increased ratings claims, review of the private 
examination reports shows that these reports were primarily 
related to other disorders not at issue in this appeal.  One 
report reflects clinical range of motion test results and a 
diagnosis of "severe right knee arthritis" (reports dated 
in July 2001 from Dr. L. F. L., M.D.).  It is apparent that 
these examinations were considered by the RO to be inadequate 
to address the current extent of impairment in the right knee 
disabilities; the C&P Exam Detail report cited above 
contained instructions specifically advising the VA medical 
facility to "[e]xamine with particular attention to 
[service-connected] right knee conditions."  Cf. 38 C.F.R. 
§ 3.326 (2002).

The Board finds that the RO was correct under the law to 
conclude that an additional, up-to-date medical examination 
was necessary to evaluate the right knee disabilities.  The 
Board points out that the RO must be cognizant of numerous 
Court decisions which make it abundantly clear that 
sufficiently detailed, recent medical evidence must be 
obtained to fairly rate veterans' disabilities.  See, e.g. 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination].
  
The VA joints examinations conducted in January and June 2001 
were scheduled in connection with the veteran's claim of 
service connection for the right knee disorders.  The focus 
of those examinations was on that aspect of the disability, 
as evidenced by the emphasis of the history of the disease.  
Following the grant of service connection for these 
disorders, the veteran expressed disagreement with the 
ratings assigned for his disabilities, which was based on 
those examination reports.  The RO reasonably concluded under 
those circumstances that a new examination was necessary to 
evaluate the current severity of the knee condition, now 
service-connected.  The RO would have been remiss, in the 
opinion of the Board, if it had continued to rely on the 2001 
examination reports which the veteran had challenged. 

The RO evidently concluded as well that the July 2001 and 
January 2002 private examination reports cited by the 
veteran's attorney were inadequate for rating purposes.  
Those examinations were primarily for other orthopedic 
disorders and therefore contained inadequate medical findings 
to properly evaluate the extent of impairment caused by the 
right knee disabilities.

The veteran's knee disability involved two separate ratings, 
for instability under Diagnostic Code 5257 and for arthritis 
under Diagnostic Codes 5010-5260.  
Cf. VAOPGCPREC 23-97 [a veteran who has arthritis and 
instability of the knee may be rated separately, provided 
that any separate rating must be based upon additional 
disability]; VAOPGCPREC 9-98 [if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X- ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59].  The evidence of record in 
March 2002 was not sufficient to distinguish the two 
disabilities.  Moreover, the RO was obligated to consider 
such matters as painful motion and other symptomatology 
associated with arthritis under 38 C.F.R. § 4.59.  The 
private medical evidence submitted by and on behalf of the 
veteran did not address these matters in sufficient detail 
for an informed decision to be made.  

In view of the above, the Board finds that the medical 
evidence of record in March 2002 was not adequate for rating 
purposes and that accordingly there was nothing "arbitrary 
and capricious" about the RO's decision to schedule a VA 
examination in this case.  Under 38 C.F.R. § 3.326, the RO 
properly found that a new examination was necessary to 
evaluate the extent of impairment caused by the right knee 
disabilities in light of the veteran's disagreement with the 
ratings assigned for those disabilities and in light of the 
inadequacy of the medical examination evidence then of 
record.  The private examination reports did not provide 
adequate medical evaluation findings regarding the right knee 
disorders, and the VA examination reports did not fully 
address the extent of impairment of the knees in view of the 
veteran's subsequent claim that his disabilities were more 
severely disabling than currently rated.

Furthermore, the legal authority cited by the veteran's 
attorney does not mandate the outcome he seeks - avoidance of 
a new VA examination; to the contrary, the Board finds the 
authority cited by the attorney to be fully supportive of the 
RO's decision, as these criteria clearly contemplate the 
scheduling of a new examination in a case like this one where 
it is alleged that a disability is service connected based on 
existing medical examination evidence and the veteran then 
alleges that his disability is more disabling than currently 
evaluated.

The Board again observes that the case law of the Court is 
fully supportive of the RO's decision to schedule a new VA 
examination in this case.  In a long line of cases, the Court 
has stated that where the record does not adequately reveal 
the current state of the claimant's disability, fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no medical evidence which adequately addresses level of 
impairment of the disability since the previous examination.  
See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The facts in this 
case are precisely on point with the Court's case law:  
medical examinations were conducted in connection with the 
veteran's claim of service connection, but following the 
grant of those benefits, the veteran claimed that his 
disabilities were more severely disabling than currently 
rated, which then required the RO to seek new medical 
examination evidence to address the level of impairment since 
the prior examinations.

The Board additionally observes that the veteran's attorney's 
transcription of various law and regulations, preceded and 
followed by bare statements that the scheduled examination 
was "arbitrary and capricious", hardly amounts to a cogent 
reason for refusal to attend the scheduled examination.  None 
of the transcribed material refers to an "arbitrary and 
capricious" standard.  The veteran's attorney did not 
otherwise explain how and why the scheduled examination was 
"arbitrary and capricious" and what bearing this had on the 
veteran's refusal to cooperate with VA.  

Similarly, although the veteran's attorney stated that it was 
"premature at this time" to request a VA examination, no 
effort was made to explain why this was so or when an 
examination request on the part of the RO would in fact be 
timely.   

The Board cannot divine the veteran's intent, particularly in 
light of the sparse communication from him and his counsel.  
However, a conclusion could be drawn that the veteran, 
through his attorney, was attempting to limiting the evidence 
the RO could consider to evidence provided by the veteran 
himself.  The Board observes that the situation in this case, 
is similar to that in Wood v. Derwinski, 
1 Vet. App. 190 (1991).  In that case, as here, the veteran 
argued that the evidence of record, although incomplete in 
part because of his own unwillingness to cooperate with the 
efforts of VA to develop his case, was sufficient to support 
a grant:  The Court stated "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is also quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.  Of 
particular interest in light of this case is the following 
quote:  "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.

Since the March 2002 refusal to report for VA examination, 
there has been no communication from either the veteran or 
his attorney indicating any change in their posture.

The veteran's refusal to submit to a VA examination without 
good cause amounts to an abandonment of his claims seeking 
increased compensation benefits for his right knee 
disabilities under 38 C.F.R. § 3.158 and is denied on that 
basis.  As noted above, the veteran was requested to report 
for a VA examination in April 2002 in connection with his 
claim seeking increased ratings for his right knee 
disabilities; based on his stated refusal to report for that 
examination or to furnish equivalent medical examination 
evidence within a year of the examination request, his claim 
is now deemed to be abandoned.


The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

In the alternative, the Board will deny the veteran's 
increased rating claims for the right knee disabilities under 
38 C.F.R. § 3.655.  As noted above, these claims are before 
the Board on the basis of a reopened claim of service 
connection received on October 30, 2000 and therefore they 
are not "original" compensation claims.  
The Board finds that they fall within the category of claims 
that shall be denied under subsection 3.655(b) of 38 C.F.R. 
where the claimant fails to report without good cause for a 
VA examination scheduled in connection with a reopened claim 
which was previously disallowed and/or an increased rating 
claim.  Accordingly, the veteran's claims are denied on this 
basis as well.

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being denied based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, however, for the reasons stated below, 
the Board believes that any due process concerns have been 
satisfied.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than the RO did.  In the June 2002 
SOC, although the RO noted the fact that the veteran failed 
to report for the VA joints examination scheduled in April 
2002, it denied the veteran's increased rating claims on the 
merits rather than under the provisions of 38 C.F.R. § 3.655.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that the 
veteran has been accorded ample opportunity to fully present 
his claim on appeal for the benefits sought.  As stated 
above, the veteran has been represented in this matter, and 
through his attorney specifically advised VA of his intention 
not to report for April 2002 VA examination.  Review of the 
representative's letter of March 2002 advising the RO of this 
fact makes clear that the veteran, through his counsel, was 
made fully aware of the applicable regulations governing a 
claimant's obligation to report for a scheduled VA 
examination.
For these reasons, the Board finds no basis to conclude that 
the veteran has been prejudiced.

One further point is in order.  The veteran has chosen to 
make himself unavailable for a VA examination while at the 
same time pursuing claims for increased compensation.  That 
is his choice and he must bear any adverse consequences of 
such action.  What is clear is that VA has taken sufficient 
action to assist the veteran in the development and 
adjudication of these claims; in the opinion of the Board, 
further action without response or assistance from the 
veteran constitutes a waste of limited government resources 
and more pointedly, to a delay in the proper and timely 
consideration of other veterans' claims.  See e.g. Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

3.  Entitlement to an effective date earlier than October 30, 
2000 for the award of service connection for right knee 
instability.

4.  Entitlement to an effective date earlier than October 30, 
2000 for the award of service connection for degenerative 
joint disease, right knee.

Factual background

The factual background of the veteran's claim has been set 
forth above.  In pertinent part, the veteran's claim for 
service connection for a right knee disorder was denied by 
the RO in a February 1996 rating decision.  He was notified 
of the RO's decision and of his appeal rights by letter dated 
February 23, 1996.

Nothing was heard from or on behalf of the veteran with 
respect to the claimed  right knee disability until October 
30, 2000.  On that date, the RO received a statement in 
support of claim, dated October 20, 2000, signed by the 
veteran and requesting consideration of an "amended" claim 
for the right knee.  Attached was a  report of an evaluation 
by a physician's assistant, R. W., PA-C, dated October 12, 
2000.  In that report, Mr. R.W. provided a medical opinion 
relating the veteran's right knee to his military service.  
The veteran's statement and the attached report were 
construed by the RO as an attempt to reopen his previously 
denied claim for this disability.  Additional medical 
evidence, new and material in nature, specifically, the 
reports of the VA joints examinations conducted in January 
2001 and June 2001, was subsequently obtained by the RO.  
Thereafter, the RO granted service connection for right knee 
instability and for degenerative joint disease of the right 
knee by rating decision in June 2001.  Disability ratings for 
the right knee (30 percent for instability and 10 percent for 
degenerative joint disease) were assigned effective from 
October 30, 2000, the date receipt of the reopened claim.

Pertinent law and regulation

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. § 3.157, as in this case, shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West Supp. 2002); 
38 C.F.R. §§ 3.400(q)(1)(ii) and (r) (2000).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.CA. 
§ 7105(c); 38 C.F.R. § 20.1103 (2002).  The decision does not 
become final, however, unless the veteran is notified of the 
decision.  See Hauck v. Brown, 6 Vet. App. 518 (1994), 
38 C.F.R. § 3.103(a) (2002).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156.

Analysis

The Board has been somewhat hampered in its adjudication of 
these claims by the lack of any specific argument by the 
veteran or his attorney.  The veteran's attorney has not even 
suggested what effective date would be more appropriate than 
the currently assigned October 30, 2000, much less why.  
Mindful of its statutory obligation to provide reasons and 
bases for its decision, see 38 U.S.C.A. § 7104(d), the Board 
provides the following discussion. 

The last final decision prior to October 30, 2000 was the 
February 1996 RO rating decision.  Because the veteran did 
not initiate an appeal by filing a notice of disagreement 
within the one year period from the date that the RO mailed 
him notification of its decision, as required by applicable 
law and regulations, such decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

The Board is required to evaluate the evidence to determine 
whether a request to reopen the previously denied claim was 
filed after February 1996 and before  October 30, 2000.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant in order 
to determine, or even to infer, what claims have been filed]. 
After a careful review of the record, the Board concludes 
that there was no communication from the veteran which can be 
construed as a claim to reopen until October 30, 2000.  The 
veteran and his representative have pointed to no such 
communication.

38 C.F.R. § 3.155 (2002) is not for application in this case 
because there is no evidence that any prior communication or 
action from either the veteran, his representative or a 
Member of Congress or some other person acting as his friend 
reflects an intent to file for service connection for the 
right knee between the time his claim was previously denied 
in February 1996 and when his claim to reopen was received on 
October 30, 2000.

Similarly, an earlier effective date pursuant to the 
provisions under 38 C.F.R. § 3.157 which provides that the 
date of a VA hospitalization or examination may be accepted 
as an "informal claim" is not for application here.  The 
2001 VA examination reports postdated the effective date of 
the claim.  None of the private medical records received in 
connection with this claim reflect actual treatment for right 
knee or intent to file a claim for such disability prior to 
October 2000.

In summary, with application of the law to the above-cited 
facts, the Board concludes that the correct effective date 
for the grant of service connection for the veteran's right 
knee disabilities is October 30, 2000, the date of receipt of 
his reopened claim.  Accordingly, the Board concludes that 
the effective date for the grant of service connection for 
the veteran's right knee disabilities is October 30, 2000, 
the date of receipt of his reopened claim for this 
disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
appeal is therefore denied on that basis.


ORDER

An increased rating for the veteran's service-connected right 
knee instability is denied.

An increased rating for the veteran's service-connected 
degenerative joint disease of the right knee is denied.

An effective date earlier than October 30, 2000 for the award 
of service connection for right knee instability is denied.

An effective date earlier than October 30, 2000 for the award 
of service connection for degenerative joint disease of the 
right knee is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

